DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “12” has been used to designate both dual conversion gate and source follower transistor.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al (US 20160191825).
Regarding claims 1 and 8, Sato et al teach (Figs. 1-17) 
A pixel comprising: at least one photodiode (15) coupled with a floating diffusion (44); a first metal-insulator-metal (MIM) capacitor (41) comprising a first electrode and a second electrode; and a second MIM capacitor coupled in parallel with the first MIM capacitor, the second MIM capacitor (42) comprising a first electrode and a second electrode; wherein the first MIM capacitor and second MIM capacitor are coupled with the floating diffusion.
Regarding claims 2 and 9, Sato et al teach 
the first electrode of the first MIM capacitor (top end of 41) is coupled to the second electrode (left side of element 42) of the second MIM capacitor; and the second electrode of the first MIM capacitor is coupled to the first electrode of the second MIM capacitor.
Regarding claims 3 and 10, Sato et al teach the first MIM capacitor and second MIM capacitor are coupled to permit space-charge drift in the first MIM capacitor and space-charge drift in the second MIM capacitor to cancel.
	Regarding claims 4 and 11, Sato et al teach ([0112]) a high-K dielectric material (metal and/or metal compound) comprised between the first electrode and the second electrode of the first MIM capacitor and between the first electrode and the second electrode of the second MIM capacitor.
	Regarding claims 5 and 12, Sato et al teach ([0112]) the high-K dielectric material comprises one of a single material layer or multiple material layers.
	Regarding claims 6 and 13, Sato et al teach ([0138]) the high-K dielectric material is one of hafnium oxide, aluminum oxide, lanthanum oxide, or any combination thereof.
	Claims 7 and 14 direct toward method of manufacturing in an apparatus claim thus not given patentable weigh.  
	Regarding claim 15, Sato et al teach 
A pixel system comprising: at least one photodiode (15) coupled with transfer gate coupled with a floating diffusion (44); a first metal-insulator-metal (MIM) capacitor (41) comprising a first electrode and a second electrode; a second MIM capacitor (42) coupled with the first MIM capacitor, the second MIM capacitor comprising a first electrode and a second electrode; and a dual conversion gate node (46) coupled with the second electrode of the first MIM capacitor and with the first electrode of the second MIM capacitor; wherein a voltage of the dual conversion gate node is between a voltage of the first electrode of the first MIM capacitor and a voltage of the second electrode of the second MIM capacitor.  That is, during a certain operation moment, the voltage levels described in the claim are true.  This part of the claim language does not direct toward structural distinctions, but, rather, direct toward the operation of the pixel system.  Given this is an apparatus claim, method of operation is not given patentable weigh.  Furthermore, voltage is not understood as structural.  
Claims 16 and 17 are rejected as being lack of structural distinction from claim 15 in which they depend upon.  
Regarding claim 19, Sato et al teach a high-K dielectric material (unspecified range of what dielectric constant is) comprised between the first electrode and the second electrode of the first MIM capacitor and between the first electrode and the second electrode of the second MIM capacitor.
Regarding claim 20, Sato et al teach ([148]) the floating diffusion has a capacitance smaller than a sum of a capacitance of the first MIM capacitor and a capacitance of the second MIM capacitor.
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        

TK